Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 and 4-7, drawn to an epoxy resin, or an epoxy resin composition comprising the epoxy resin.
Group II, claim(s) 2, drawn to an epoxy resin.
Group III, claim(s) 3, drawn to an epoxy resin.
Group IV, claim(s) 8-9, drawn to an epoxy resin cured product, or a reinforcing material comprising the epoxy resin cured product.

Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of an epoxy resin, comprising an epoxy compound, the epoxy compound having an aromatic ring and two mesogenic structures, one of the two mesogenic structures being bonded to an aromatic ring, and the other of the two mesogenic structures being bonded to an aromatic ring, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Katagi et al. (EP 3239206 A1, cited in IDS). Katagi teaches an epoxy compound represented by the formula 
    PNG
    media_image1.png
    99
    578
    media_image1.png
    Greyscale
, wherein each X independently represents a divalent group having a mesogen backbone, and Y represents a phenylene group optionally having a substituent [0009], which reads on an epoxy resin, comprising an epoxy compound, the epoxy compound having an aromatic ring and two mesogenic structures, one of the two mesogenic structures being bonded to an aromatic ring, and the other of the two mesogenic structures being bonded to an aromatic ring as claimed.
A telephone call was made to Peter J. Sistare on 03/17/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DAVID T KARST/           Primary Examiner, Art Unit 1767